UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - - - X
                                     :
 UNITED STATES OF AMERICA            :
                                     :   ORDER
         - v. -                      :
                                     :   20 Mag 8068
 CARLOS FERNANDO MELO,               :
                                     :
                          Defendant. :
                                     :
                                     :
 - - - - - - - - - - - - - - - - - - X


     Upon the application of the United States, by the United

States Attorney for the Southern District of New York, Audrey

Strauss, by Assistant United States Attorney Jason A. Richman;

     It is found that the Complaint and Arrest Warrant in the

above-captioned action, 20 Mag. 8068, are currently sealed and the

United States Attorney’s Office has applied to have that Complaint

and Arrest Warrant unsealed, it is therefore

     ORDERED that the Complaint and Arrest Warrant, 20 Mag. 8068,

in the above-captioned action be unsealed and remain unsealed

pending further order of the Court.

Dated:    New York, New York
          May ___,
               10  2021


                               ___________________________________
                               UNITED STATES MAGISTRATE JUDGE
